DETAILED ACTION
Note:	This second non-final rejection is in response to communications filed February 15, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 Claims 1-4 are pending and currently under consideration for patentability. 
Claim 5 has been canceled and its limitations are incorporated into claim 1 as of the February 15, 2022 claim amendment.
Response to Amendment
The amendment made in response to objection to specification on page 2 in response to rejection filed February 15th 2022 is accepted by the examiner. 
The amendment made in response to objection to drawings on page 2 in response to rejection filed February 15th 2022 is accepted by the examiner and the objection is withdrawn. 
Claim 1 was amended to include the original language of claim 5. While the limitations of claim 5 were previously noted as allowable and combined with claim 1 in response to rejection filed February 15th 2022, after further consideration of reference Penhasi (U.S. Patent No. 2014/0343476 A1), it was found that Penhasi discloses a rear tube (annotated figure 3C below: Rear Protection tube, 1000) connected to the second area of the second tube and having a diameter equal to or smaller than that of the first area of the second tube (figures 3c-3f) (paragraph 0025), and the first tube further comprises a rear protection tube (1000) connected to the second area of the first tube and formed to surround the rear tube (1000) at the outside the rear tube to protect the rear tube (figure 3C). Figures 3A- 3H show various shaped embodiments that would include the first and second tube from figure 2E.

Response to Arguments
Looking at page 3 of arguments filed on February 15th 2022, the examiner agrees there is no claim language that cites a means or step without functional language. This has been removed from the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised 
Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Penhasi (U.S. Patent No. 2014/0343476 A1) in view of De Juan (U.S. Patent No. 2007/0191863).  Penhasi and De Juan are cited in the IDS.
Regarding claims 1 Penhasi discloses: 
 An implant device (ocular implant, 100) for an eye disease for adjusting an intraocular pressure (Implant device, claim 1), comprising: 5a first tube (shunt, 108) into which the aqueous humor flows so as to adjust the intraocular pressure (Claim 1, abstract) and a second tube (inner surface, 130) formed inside the first tube (Paragraph 125, abstract), wherein the second tube (130) is made of a biodegradable material (Biodegradable ring, paragraph 161-162) configured to be degraded inside the eye over a predetermined period of time (Paragraph 161-162) after being inserted into the 10eye the first tube (108) and the second tube (130) are divided into a first area (conduit, 104) and a second area (shunt, 102) according to the distance from the anterior chamber of the eyeball (figure 1c, paragraph 4, 36, 65) respectively, and the second areas (102) of the first tube (108) and the second tube (130) have a diameter greater (figure 1d-1e) than the first areas(104) of the first tube (108) and the second tube (102)(figure 2) and have an expandable 15structure as the aqueous humor flows in (expandable when absorbing, claim 1) wherein the second tube further comprises a rear tube (annotated figure 3C: Rear Protection tube, 1000)  connected to the second area of the second tube and having a diameter equal to or smaller than that of the first area of the second tube (figures 3c-3f) (paragraph 0025), and the first tube further comprises a rear protection tube (1000) connected to the second area of the first tube and formed to surround the rear tube (1000) at the outside the rear tube to protect the rear tube (figure 

    PNG
    media_image1.png
    575
    707
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    346
    473
    media_image2.png
    Greyscale

However, Penhasi fails to disclose a bulbous element that is radially larger than the rest of the shunt. De Juan teaches a similar device in the same field of endeavor wherein and the second tube are divided into a first area  and a second area according to the distance from the anterior chamber of the eyeball, respectively (Paragraph 0193, figure 44, shows the shunt (105) including a bulbous element (4905, bulbous element) that is radially larger than the remainder of the shunt). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention: to modify the cannula wall of Penhasi to include the tube divided into a first and second area similar to that disclosed by De Juan in order to increase aqueous humor to flow into the tube (De Juan, paragraph 6).
Regarding claim 2, Penhasi in view of De Juan teaches the device of claim 1. Penhasi teaches a device wherein the first area (104) in a circular shape and the second area (102) with an oval section; wherein the first areas  of the first tube (105) and the second tube have a circular 20section (figure 1E), and the second areas (102) of the first tube and the second tube have an oval section (figure 1G). 
Regarding Claim 3, Penhasi in view of De Juan teaches the device of claim 1, Penhasi further teaches a device 18wherein the first area (104) of the first tube (108) has a diameter of 100 um or above (Paragraph 63) , and the first area (104) of the second tube (130) has a diameter in the range of 30 um or above and less than 100 um (Fluid passageway aperture (120) , paragraph 63). 
Claim 4, Penhasi in view of De Juan teaches the device of claim 1, however Penhasi does not disclose wherein the first area having a length 7 mm – 10 mm. De Juan teaches the first areas of the first tube (105) and the second tube have a length in the range of 7 mm or above and 10 mm or below (Shunt length, paragraph 106). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention: to modify the cannula length of Penhasi to include a length similar to that disclosed by De Juan in order to guarantee the shunt is fully implanted (De Juan, paragraph 106).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The
examiner can normally be reached M-F: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/KATE ELIZABETH STRACHAN/
Examiner, Art Unit 3781
/ANDREW J MENSH/Primary Examiner, Art Unit 3781